MEMORANDUM **
Francisca The, a native and citizen of Indonesia, petitions for review of a Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
The agency denied The’s asylum application as time barred. The does not challenge this finding.
Substantial evidence supports the agency’s conclusion that The did not establish eligibility for withholding of removal because The’s experiences in Indonesia did not rise to the level of past persecution. See id. at 1016-18. Furthermore, even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004) applies in the context of withholding of removal, The failed to demonstrate that it was more likely than not she will be persecuted if she returned to Indonesia. See Hoxha v. Ashcroft, 319 F.3d 1179,1184-85 (9th Cir.2003).
Substantial evidence also supports the agency’s determination that The is not entitled to CAT relief because she has not demonstrated that it is more likely than not that she will be tortured if she returns to Indonesia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.